DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered. 
Response to Claim Listing
The claim listing filed on 02/02/2021 has been entered.  No amendments were made in the response filed on 02/02/2021.
Response to Arguments
Applicant's arguments filed 02/02/2021 concerning the non-statutory double patenting rejections set forth in the office action having notification date of 11/02/2020 have been fully considered but they are not persuasive since the prior art rejection has not been overcome, refer to the following arguments concerning the prior art rejection.   
Applicant's arguments filed 02/02/2021 concerning the prior art rejection set forth in the office action having notification date of 11/02/2020 have been fully considered and upon further analysis of Naegle the rejection is modified with Cerny cited by applicant in the IDS filed on 02/02/2021 which in paragraph [0109] describes foveal 
Thus, the previous non-statutory double patenting and prior art rejections are maintained and modified below to reflect Cerny.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-14 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,704,217 in view of Naegle et al., US Patent Application Publication No. 2001/0028352, hereinafter Naegle, further in view of Schluessler et al., US Patent Application Publication No. 2013/0159741, hereinafter Schluessler, further in view of Cerny, US Patent Application Publication No. 2015/0287166.  Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader versions of the patented claim 16 with regard to the claimed rendering and are more detailed versions of the patented claim 16 in an obvious manner with regard to the claimed processor architecture.  Refer to the following table comparing this application’s claims with the claims of U.S. Patent No. 9,704,217 and U.S. Patent No. 10,445,859. 
Regarding the claimed rendering the pending claims are broader versions of the patented claim 16 which is an obvious way to extend Applicant’s Patent claim coverage.
Regarding claim 1 the claimed feature of “a system memory to store instructions and data” is not claimed in the copending parent claim 1 but it would have been obvious to claim this in view of this being a well know computer component, see the discussion of Naegle and of Schluessler and of Cerny in the below prior art rejection of claim 1.    
Regarding claim 1 the claimed processor architecture adds claim limitations of interconnected plurality of processor cores, cache, and graphics processor, however, 
[0070] As the illustrative example depicts, bus 950 includes a ring interconnect topology to connect GPU cores 910, CPU cores 905, and a cache memory 960 (e.g. a last level cache, a level-two cache, a level three cache, or other known cache memory). However, such a ring interconnect may include any other known devices, as well as excluding or replacing illustrated devices (e.g. a memory controller instead of a cache memory 960). Here, graphics cores 910 may even have direct access to cache 960 through ring interconnect 950. Yet, in the SOC environment, even more devices, such as the network interface, co-processors, memory, I/O devices, and any other known computer devices/interface may be integrated on a single die or integrated circuit to provide small form factor with high functionality and low power consumption. And as discussed in more detail below, when power policies are developed for the entire IC, the techniques for power balancing between prominent, integrated devices become even more important.

This claimed processor architecture is also described in this Application’s specification, refer to ring interconnect unit 212 described in paragraph [0042], ring interconnect unit 502 described in paragraphs [0059] and [0060], and ring interconnect unit 802 described in paragraphs [0080] and [0089].
It would have been obvious to claim Assignee’s processing architecture described in Schluessler as well as described in this Application’s specification into the pending claims because this is an obvious way to extend Applicant’s Patent claim coverage. Refer to CPU, cache, GPU, and ring network interconnection described in Schluessler et al., US Patent Application Publication No. 2013/0159741, refer to FIG. 9 and paragraph [0070].  Refer to Application’s specification description of ring interconnect unit 212 described in paragraph [0042], ring interconnect unit 502 described in paragraphs [0059] and [0060], and ring interconnect unit 802 described in paragraphs [0080] and [0089].

Pending dependent claims 2-14 generally add computer, CPU, GPU, and DSP components of graphics processor (claims 2, 8, 9, and 10-14), eye tracking (claim 3), processor cores (claim 4), rendering circuitry (claim 5), image processor (claim 6), and digital signal processor (claim 7) claim limitations to their respective parent claims from Applicant’s specification which is an obvious way to extend Applicant’s Patent claim coverage.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,445,859 in view of Naegle et al., US Patent Application Publication No. 2001/0028352, hereinafter Naegle, further in view of              Schluessler et al., US Patent Application Publication No. 2013/0159741, hereinafter Schluessler, further in view of Cerny, US Patent Application Publication No. 2015/0287166.  Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader versions of the patented claim 18 with regard to the claimed rendering and are more detailed versions . 
Regarding the claimed rendering the pending claims are broader versions of the patented claim 18 which is an obvious way to extend Applicant’s Patent claim coverage.
Regarding claim 1 the claimed feature of “a system memory to store instructions and data” is not claimed in the copending parent claim 1 but it would have been obvious to claim this in view of this being a well know computer component, see the discussion of Naegle and of Schluessler and of Cerny in the below prior art rejection of claim 1.    
Regarding claim 1 the claimed processor architecture adds claim limitations of interconnected plurality of processor cores, cache, and graphics processor, however, this claimed processor architecture is described in Schluessler, refer to FIG. 9 and paragraph [0070] which states:   
[0070] As the illustrative example depicts, bus 950 includes a ring interconnect topology to connect GPU cores 910, CPU cores 905, and a cache memory 960 (e.g. a last level cache, a level-two cache, a level three cache, or other known cache memory). However, such a ring interconnect may include any other known devices, as well as excluding or replacing illustrated devices (e.g. a memory controller instead of a cache memory 960). Here, graphics cores 910 may even have direct access to cache 960 through ring interconnect 950. Yet, in the SOC environment, even more devices, such as the network interface, co-processors, memory, I/O devices, and any other known computer devices/interface may be integrated on a single die or integrated circuit to provide small form factor with high functionality and low power consumption. And as discussed in more detail below, when power policies are developed for the entire IC, the techniques for power balancing between prominent, integrated devices become even more important.

This claimed processor architecture is also described in this Application’s specification, refer to ring interconnect unit 212 described in paragraph [0042], ring interconnect unit 
It would have been obvious to claim Assignee’s processing architecture described in Schluessler as well as described in this Application’s specification into the pending claims because this is an obvious way to extend Applicant’s Patent claim coverage. Refer to CPU, cache, GPU, and ring network interconnection described in Schluessler et al., US Patent Application Publication No. 2013/0159741, refer to FIG. 9 and paragraph [0070].  Refer to Application’s specification description of ring interconnect unit 212 described in paragraph [0042], ring interconnect unit 502 described in paragraphs [0059] and [0060], and ring interconnect unit 802 described in paragraphs [0080] and [0089].
Further regarding claim 1 Cerny cited by applicant in the IDS filed on 02/02/2021 which in paragraph [0109] describes foveal rendering where rendered pixel resolution in a portion 401 is based upon eye gaze, paragraph [0109] state in the last sentence “The GPU code could then modify the metadata MD accordingly so that the pixel resolution is highest in the subsection or subsections containing the portion 401 and progressively lower in subsections further away from the portion 401, as shown in FIG. 4F.”.  It would have been obvious to claim “wherein the resolution of tiles is increased and reduced through increasing and reducing numbers of pixels in regions of the image, respectively” because this is an obvious way to extend Applicant’s Patent claim coverage.
Pending dependent 13 corresponds to patented claim 2 of 10,445,859.
Pending dependent 14 corresponds to patented claim 3 of 10,445,859.


Claims filed on 07/29/2019 in 16/525,438


1.    A system comprising:

a system memory to store instructions and data;

a plurality of processor cores to execute the instructions and process the data; 

a cache coupled to the processor cores to store data to be processed by the processor cores;

a graphics processor coupled to the cache and the processor cores, the graphics processor comprising:



rendering circuitry to perform non-uniform tile-based rendering of an image; 























































the processor to receive gaze tracking data indicating a current user’s gaze; and 














the rendering circuitry, based on the gaze tracking data, to dynamically adjust rendering 

to increase resolution of a first set of one or more tiles in a first region of the image to which the user’s gaze is directed and 

to reduce resolution of a second set of one or more tiles in a second region of the image outside of the user’s gaze, wherein the resolution of tiles is increased and reduced through increasing and reducing numbers of pixels in regions of the image, 


2.    The system of claim 1 wherein the graphics processor is to process graphics primitives of the image.

3.    The system of claim 1 wherein the gaze tracking data comprises data from an eye tracking device indicating a direction of the user’s gaze.

4.    The system of claim 1 wherein the processor cores comprise heterogeneous processor cores including a set of one or more low power processor cores and a set of one or more high power processor cores.

5.    The system of claim 1 wherein the rendering circuitry is to render each tile in the second set of one or more tiles using fewer graphics operations than each tile in the first set of one or more tiles.

6.    The system of claim 1 further comprising:

an image processor coupled to the processor to process images captured from a camera.

7.    The system of claim 1 further comprising:



8.    The system of claim 1 wherein the graphics processor comprises a plurality of graphics cores.

9.    The system of claim 1 wherein the graphics processor further comprises:

a texture cache to store texture data used by the rendering circuitry to perform texture mapping on objects within one or more of the tiles.

10.    The system of claim 1 wherein the graphics processor further comprises:

a Level 1 (LI) cache to store graphics data associated with one or more of the tiles.

11.    The system of claim 1 further comprising:

a storage device coupled to the processor cores to store instructions and data.

12.    The system of claim 1, further comprising:

an input/output (I/O) interconnect to couple the processor cores to one or more I/O devices.











14.    The system of claim 1 further comprising:

a network processor coupled to the processor cores.




1. An apparatus comprising: 













a graphics processor to process graphics data and render images using the graphics data; and 




a non-uniform rasterizer within the graphics processor to determine different resolutions to be used for different regions of an image, 


the non-uniform rasterizer to receive a plurality of polygons to be rasterized and to responsively rasterize the polygons in accordance with the different resolutions; 

wherein to rasterize the different regions of the image using different resolutions, the non-uniform rasterizer is to subdivide each image into a plurality of tiles, 

wherein different tiles are formed using different numbers of image pixels to implement the different resolutions; 

wherein each tile includes a specified number of scaled pixels and wherein a resolution of a tile is defined by a number of image pixels used to form each of the scaled pixels; and 

wherein the non-uniform rasterizer is to determine the different resolutions for different regions by reading layout bits used to configure the non-uniform rasterizer, the layout bits specifying how tiles with different resolutions are positioned within each image. 





15. The apparatus as in claim 1 further comprising: 

a gaze tracking device to track a region of the image currently being viewed by a user and to generate data specifying a current direction of the user's gaze; and 

layout bit generation logic to dynamically update the layout bits specifying how the tiles with different resolutions are positioned within the image based on the data specifying the current direction of the user's gaze. 

16. The apparatus as in claim 15 wherein the layout bits specify a relatively higher resolution for tiles in the direction of the user's gaze than tiles in regions further away from the user's gaze. 







Covered by claim 15. 























































































































2. The apparatus as in claim 1 wherein in a highest resolution tile, each scaled pixel is formed with one image pixel, and in one or more lower resolution tiles each scaled pixels is formed with multiple image pixels. 

3. The apparatus as in claim 2 wherein in a first lower resolution tile, each scaled pixel is formed with 2x2 image pixels, and in a second lower resolution tile, each scaled pixel is formed with 4x4 image pixels. 

4. The apparatus as in claim 1 wherein certain layouts specified by the layout bits have one or 

5. The apparatus as in claim 1 wherein the layout bits are configured to specify higher resolution tiles towards a center region of the image and lower resolution tiles towards edges of the image. 

6. The apparatus as in claim 1 wherein the non-uniform rasterizer is configured to initially determine whether overlap exists between a polygon and a tile, wherein the non-uniform rasterizer is configured to only rasterize the tile if there is overlap between the tile and a polygon. 

7. The apparatus as in claim 6 wherein the non-uniform rasterizer is configured to implement an edge function to determine a center of a tile and to navigate to scaled pixels within the tile using local X and Y coordinates based on a determined scaling factor used for each scaled pixel of the tile. 

8. The apparatus as in claim 7 wherein the non-

9. The apparatus as in claim 1 further comprising: tile storage logic to store tiles for an image in a memory. 

10. The apparatus as in claim 9 wherein each tile is sized to fit within a single memory page and wherein tiles having a highest resolution are stored in contiguous memory pages while tiles having lower resolutions are stored sparsely, resulting in non-contiguous gaps between at least some memory pages. 

11. The apparatus as in claim 9 wherein the storage logic allocates a mip map hierarchy to virtual memory and stores each tile of the image to a level in the mip map hierarchy based on a scale factor used for the tile. 

12. The apparatus as in claim 11 wherein the storage logic is configured to create a second mip level above a first mip level of a populated tile in the mip map hierarchy, the apparatus further 

13. The apparatus as in claim 12 wherein the second mip level is created using a low pass filter. 

14. The apparatus as in claim 12 wherein the blending operation is performed using a trilinear lookup. 

15. The apparatus as in claim 1 further comprising: a gaze tracking device to track a region of the image currently being viewed by a user and to generate data specifying a current direction of the user's gaze; and layout bit generation logic to dynamically update the layout bits specifying how the tiles with different resolutions are positioned within the image based on the data specifying the current direction of the user's gaze. 

16. The apparatus as in claim 15 wherein the layout bits specify a relatively higher resolution for tiles in the direction of the user's gaze than tiles in 





1. A system comprising: 




one or more processor cores to execute instructions and process data; and 






at least one graphics processor coupled to the processor cores to process graphics data and render images using the graphics data, the graphics processor comprising: 

a rasterization circuit within the graphics processor to determine different resolutions to be used for different regions of an image, 


the rasterization circuit to receive a plurality of polygons to be rasterized and to responsively rasterize the polygons in accordance with the different resolutions; 

wherein to rasterize the different regions of the image using different resolutions, the rasterization circuit is to subdivide each image into a plurality of tiles, 

wherein different tiles are formed using different numbers of image pixels to implement the different resolutions; 

wherein each tile includes a specified number of scaled pixels and wherein a resolution of a tile is defined by a number of image pixels used to form each of the scaled pixels; and 

wherein the rasterization circuit is to determine the different resolutions for different regions by reading layout bits used to configure the rasterization circuit, the layout bits specifying how tiles with different resolutions are positioned within each image.





17. The system as in claim 1 further comprising: 

a gaze tracking device to track a region of the image currently being viewed by a user and to generate data specifying a current direction of the user's gaze; and 

layout bit generation logic to dynamically update the layout bits specifying how the tiles with different resolutions are positioned within the image based on the data specifying the current direction of the user's gaze.

18. The system as in claim 17 wherein the layout bits specify a relatively higher resolution for tiles in the direction of the user's gaze than tiles in regions further away from the user's gaze.








Convered by claim 17. 


































































































2. The system of claim 1 further comprising: 

a system memory comprising a dynamic random access memory (DRAM), static random access memory (SRAM), and/or Flash memory to store the instructions, data and graphics data.


3. The system of claim 1 further comprising: 

a network interface to couple the one or more cores and graphics processor to a network.

4. The system as in claim 1 wherein in a highest resolution tile, each scaled pixel is formed with one image pixel, and in one or more lower resolution tiles each scaled pixels is formed with multiple image pixels.

5. The system as in claim 4 wherein in a first lower resolution tile, each scaled pixel is formed with 2x2 image pixels, and in a second lower resolution tile, each scaled pixel is formed with 4x4 image pixels.

6. The system as in claim 1 wherein certain layouts specified by the layout bits have one or more tiles with 

7. The system as in claim 1 wherein the layout bits are configured to specify higher resolution tiles towards a center region of the image and lower resolution tiles towards edges of the image.


8. The system as in claim 1 wherein the rasterization circuit is configured to initially determine whether overlap exists between a polygon and a tile, wherein the rasterization circuit is configured to only rasterize the tile if there is overlap between the tile and a polygon.


9. The system as in claim 8 wherein the rasterization circuit is configured to implement an edge function to determine a center of a tile and to navigate to scaled pixels within the tile using local X and Y coordinates based on a determined scaling factor used for each scaled pixel of the tile.

10. The system as in claim 9 wherein the rasterization 

11. The system as in claim 1 further comprising: tile storage logic to store tiles for the image in a memory.


12. The system as in claim 11 wherein each tile is sized to fit within a single memory page and wherein tiles having a highest resolution are stored in contiguous memory pages while tiles having lower resolutions are stored sparsely, resulting in non-contiguous gaps between at least some memory pages.

13. The system as in claim 11 wherein the storage logic allocates a mip map hierarchy to virtual memory and stores each tile of the image to a level in the mip map hierarchy based on a scale factor used for the tile.

14. The system as in claim 13 wherein the storage logic is configured to create a second mip level above a first mip level of a populated tile in the mip map hierarchy, the system further comprising blending 


15. The system as in claim 14 wherein the second mip level is created using a low pass filter.

16. The system as in claim 14 wherein the blending operation is performed using a trilinear lookup.


17. The system as in claim 1 further comprising: a gaze tracking device to track a region of the image currently being viewed by a user and to generate data specifying a current direction of the user's gaze; and layout bit generation logic to dynamically update the layout bits specifying how the tiles with different resolutions are positioned within the image based on the data specifying the current direction of the user's gaze.

18. The system as in claim 17 wherein the layout bits specify a relatively higher resolution for tiles in the direction of the user's gaze than tiles in regions further 


19. The system as in claim 1 wherein the graphics processor further comprises: a plurality of execution circuits to execute one or more shaders including at least one pixel shader.


20. The system as in claim 19 wherein the graphics processor further comprises: a depth test circuit to convert vertex-based objects in the graphics data to pixel-based representations to be processed by the at least one pixel shader.

21. The system as in claim 1 further comprising: a command streamer to store commands to be executed by the at least one graphics processor to process the graphics data and render the images using the graphics data.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Naegle et al., US Patent Application Publication No. 2001/0028352, hereinafter Naegle, .
	Claim 1:
	1.    A system (Naegle:  system-on-a-chip described in paragraph [0089]. Schluessler:  System on a Chip (SOC) described in paragraphs [0004], [0017], and [0032] also refer to FIG. 9 and paragraph [0070].  Cerny:  system on chip (SoC or SOC) described in paragraphs [0052]-[0065].) comprising:
	a system memory to store instructions and data (Naegle:  FIG. 2, paragraphs [0006] and [0084], system memory 106, instructions.   Schluessler:  FIG. 9, paragraphs [0069] and [0071], system memory, instructions.  Cerny:  paragraphs [0065] and [0066].);
	a plurality of processor cores to execute instructions and process the data (Naegle:  silent as to this claim limitation, however, note paragraph [0084] “Host processor 102 may comprise one or more processors of varying types, e.g., microprocessors, multi-processors, and CPUs.”.  Schluessler:  FIG. 9 and paragraph [0070];  GPU cores 950 and CPU cores 905.  Cerny:  “[0057] One or more processor cores (e.g., microcontroller, microprocessor or digital signal processor (DSP) cores.”.);
	a cache coupled to the processor cores to store data to be processed by the processor cores (Naegle:  silent as to this claim limitation.  Schluessler:  FIG. 9 and paragraph [0070].  Cerny:  paragraph [0067].);
	a graphics processor coupled to the cache and the processor cores (Naegle:  silent as to this claim limitation.  Schluessler:  FIG. 9 and paragraph [0070] “As the 
	rendering circuitry to perform non-uniform tile-based rendering of an image (Naegle:  FIGs. 2 and 3; graphics system 112 is a graphics processor that includes rendering units 150A-D which are rendering circuitry.  Cerny:  graphics rendering pipeline 330 illustrated in FIG. 3B and described in paragraphs [0070]-[0079].); 
	the processor to receive gaze tracking data indicating a current user’s gaze (Naegle:  FIGs. 2, 3, 18A, and 18B;  graphics system 112 receives gaze tracking data, refer to paragraph [0228] “Note in some embodiments, multiple users may be each has head/eye/hand tracking mechanisms that provide input to graphics system 112.”. Cerny:  paragraph [0109].); and 
	the rendering circuitry, based on the gaze tracking data, to dynamically adjust rendering to increase resolution of a first set of one or more tiles in a first region of the image to which the user’s gaze is directed and to reduce resolution of a second set of one or more tiles in a second region of the image outside of the user’s gaze (Naegle:  variable resolution samples based on user’s eye gaze, refer to paragraphs [0228]-[0231];  and Naegle’s bins correspond to claimed tiles and each foveal region 354, medial region 352, and peripheral region 350 are divided into bins having corresponding sample density, paragraphs [0170], [0171], [0208], and [0216].  Cerny:  paragraph [0109].), wherein the resolution of tiles is increased and reduced through increasing and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naegle by substituting Naegle’s system-on-a-chip processor architecture with Schluessler’s System on a Chip (SOC) processor architecture since this has predictable interconnection results of having CPU cores, cache, and graphics processor connected via a ring network.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

	It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Cerney to modify above modified 
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

	Claim 2:
	2.    The system of claim 1 wherein the graphics processor is to process graphics primitives of the image (Naegle:  paragraphs [0087] and [0094].).
	Claim 3:
	3.    The system of claim 1 wherein the gaze tracking data comprises data from an eye tracking device indicating a direction of the user’s gaze (Naegle:  paragraphs [0228]-[0231].).
	Claim 4:
	4.    The system of claim 1 wherein the processor cores comprise heterogeneous processor cores including a set of one or more low power processor cores and a set of one or more high power processor cores (Naegle:  silent, however, note paragraph [0084] “Host processor 102 may comprise one or more processors of varying types, e.g., microprocessors, multi-processors, and CPUs.”.  Schluessler:  FIG. 9 and paragraph [0070];  GPU cores 950 and CPU cores 905 have different power 
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

	Claim 5:
	5.    The system of claim 1 wherein the rendering circuitry is to render each tile in the second set of one or more tiles using fewer graphics operations than each tile in the first set of one or more tiles (Naegle:  rendering less samples uses fewer graphics 
	Claim 6:
	6.    The system of claim 1 further comprising:
	an image processor coupled to the processor to process images captured from a camera (Naegle:  image processor determining gaze using images from camera, refer to paragraph [0226].).
	Claim 7:
	7.    The system of claim 1 further comprising:
	a digital signal processor (DSP) coupled to the processor (Naegle:  DSP coupled to processor 112; FIG. 3;  paragraphs [0091] “Graphics processor 90 may be any suitable type of high performance processor (e.g., specialized graphics processors or calculation units, multimedia processors, DSPs, or general purpose processors).” and [0097] “Rendering units 150 may be any suitable type of high performance processor (e.g., specialized graphics processors or calculation units, multimedia processors, DSPs, or general purpose processors).”.).
	Claim 8:
	8.    The system of claim 1 wherein the graphics processor comprises a plurality of graphics cores (Naegle:  FIG. 3;  processor 112 comprised of graphics processor 90 has a plurality of graphics rendering units 150A-D meeting BRI of graphics processor comprises a plurality of graphics cores.).
	Claim 9:
	9.    The system of claim 1 wherein the graphics processor further comprises:
	a texture cache to store texture data used by the rendering circuitry to perform 
	Claim 10:
	10.    The system of claim 1 wherein the graphics processor further comprises:
	a Level 1 (LI) cache to store graphics data associated with one or more of the tiles (Naegle: bin cache described in paragraph [0167], [0192] and [0268] meets BRI of Level 1 (LI) cache.).
	Claim 11:
	11.    The system of claim 1 further comprising:
	a storage device coupled to the processor cores to store instructions and data (Naegle:  FIG. 2, paragraphs [0006] and [0084], system memory 106, instructions.   Schluessler:  FIG. 9, paragraphs [0069] and [0071], system memory, instructions.).
	Claim 12:
	12.    The system of claim 1, further comprising:
	an input/output (I/O) interconnect to couple the processor cores to one or more I/O devices (Naegle:  silent.  Schluessler:  FIG. 9, paragraphs [0069]-[0071], bus 950, workload monitor 951.).  Thus, above combination of Naegle and Schluessler regarding ring network applies to this claim since this has predictable interconnection results of having CPU cores, cache, and graphics processor connected via a ring network via an input/output (I/O) interconnect.
	Claim 13:
	13.    The system of claim 1 wherein the system memory comprises a dynamic random access (DRAM) memory (Naegle:  paragraph [0114].  Schluessler:  paragraph 
	Claim 14:
	14.    The system of claim 1 further comprising:
	a network processor coupled to the processor cores (Naegle:  silent.  Schluessler:  FIG. 9, paragraphs [0069]-[0071], workload monitor 951 for bus 950.).  Thus, above combination of Naegle and Schluessler regarding ring network applies to this claim since this has predictable interconnection results of having CPU cores, cache, and graphics processor connected via a ring network utilizing a network processor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Bailey et al., US Patent Application Publication No. 2016/0274365,
describes for a region of interest in a FOV of the user control the number of pixels, refer to paragraph [0042].  Note priority provisional 62/134,347 supports this Publication’s description with regard to FIGURES 13 and 14 at page 39 line 27 to page 43 line 17, noting page 43 lines 3-17.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613